Filed 12/08/20                                        Case 20-10800                                        Doc 344


        1   5
          WANGER JONES HELSLEY PC
        2 265 E. River Park Circle, Suite 310
            Fresno, CA 93720
        3 Telephone: (559) 233-4800
            Facsimile: (559) 233-9330
        4
          Kurt F. Vote, # 160496
        5 kvote@wjhattorneys.com
          Steven K. Vote, # 309152
        6
            svote@wjhattorneys.com
        7
            Attorneys for:        Creditor Sandton Credit Solutions Master Fund IV, LP
        8

        9                                 UNITED STATES BANKRUPTCY COURT
       10                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

       11
            In re                                                   Case No. 20-10800
       12
            4-S RANCH PARTNERS, LLC,                                Chapter 11
       13

       14                    Debtor.                                DCN: WJH-001

       15 EIN#               XX-XXXXXXX                             STIPULATION REGARDING MOTIONS
                                                                    FOR RELIEF FROM STAY
       16 Address:           264 “I” Street
                             Los Banos, CA 93635-9363               Evidentiary Hearing:
       17

       18                                                           Date: December 10-11, 2020
            In re                                                   Time: 9:30 a.m.
       19                                                           Place: 2500 Tulare Street, 5th Floor
            STEPHEN WILLIAM SLOAN,                                         Courtroom 13
       20                                                                  Fresno, CA 93721
                             Debtor.                                Judge: Hon. René Lastreto II
       21

       22 SSN#                XXX-XX-2682

       23 Address:           317 Kingsbury
                             Aptos, CA 95003
       24

       25

       26

       27

       28

            {8643/002/01179048.DOCX}                            1
                                       STIPULATION REGARDING MOTIONS FOR RELIEF FROM STAY
Filed 12/08/20                                           Case 20-10800                                                  Doc 344


        1                    Debtor 4-S RANCH PARTNERS, LLC, a Delaware limited liability company (“4-S”),

        2 Debtor STEPHEN WILLIAM SLOAN (“Sloan”), and Creditor SANDTON CREDIT SOLUTIONS

        3 MASTER FUND IV, LP (“Sandton”) hereby agree and stipulate as follows:

        4                    1.        4-S and Sloan hereby ratify that the following sums are unconditionally and

        5 absolutely owed by them, jointly and severally, to Sandton as of December 8, 2020:

        6                    Principal                        $ 52,036,600.41
        7                    Accrued Interest                    7,143,777.65
                             Accrued Default Interest            3,048,467.95
        8                    Extension Fee                       3,000,000.00
                             Legal and Other Costs                 601,268.79
        9                    Accrued Late Charges                  354,645.92
                             Unbilled Legal                   +     55,774.92
       10                    Total                            $ 66,240,535.64
       11                    For each additional day past December 8, 2020, an additional $31,537.33 will be due
       12 from 4-S and Sloan, jointly and severally, to Sandton;

       13                    2.        Payment in full of all sums due to Sandton by 4-S and Sloan, jointly and severally,
       14 shall be made on the earlier of the close of the proposed lending transaction or 5 p.m. Pacific time on

       15 March 31, 2021;

       16                    3.        If payment is made to Sandton as a result of the proposed lending transaction,
       17 payment shall be made directly from escrow and all monies received by 4-S or Sloan, whether in the

       18 form of non-refundable deposits, advances, loan funds, or otherwise, from the proposed lender shall be

       19 paid first to Sandton until such time as Sandton is paid in full;

       20                    4.        If payment is made from any source other than the proposed lending transaction,
       21 payment shall be made directly from an escrow and all monies received by 4-S or Sloan, whether in the

       22 form of non-refundable deposits, advances, loan funds, or otherwise, from the source of said funds shall

       23 be paid first to Sandton until such time as Sandton is paid in full;

       24                    5.        The Evidentiary Hearings on Sandton’s Motions for Relief from Stay, currently
       25 scheduled for December 10-11, 2020, shall be vacated;

       26                    6.        Sandton’s Motion for Relief from Stay in In re 4-S Ranch Partners, LLC (Case
       27 No. 20-10800) (DCN WJH-1) shall be granted, effective April 1, 2021, and the 14-day stay provided by

       28 way of Federal Rule of Bankruptcy Procedure 4001(a)(3) shall not apply;

            {8643/002/01179048.DOCX}                                2
                                       STIPULATION REGARDING MOTIONS FOR RELIEF FROM STAY
Filed 12/08/20                                          Case 20-10800                                                Doc 344


        1                    7.        Sandton’s Motion for Relief from Stay in In re Stephen William Sloan (Case No.

        2 20-10809) (DCN WJH-2) shall be granted, effective April 1, 2021, and the 14-day stay provided by way

        3 of Federal Rule of Bankruptcy Procedure 4001(a)(3) shall not apply;

        4                    8.        The relief from stay to be granted in favor of Sandton and against Sloan and 4-S

        5 shall be binding in any subsequent bankruptcies filed by Sloan or 4-S or should Sloan and/or 4-S convert

        6 either or both of their existing cases;

        7                    9.        The Court may approve this Stipulation as resolution of the pending Motions for

        8 Relief from Stay without further notice under Federal Rule of Bankruptcy Procedure 4001(d)(4);

        9                    10.       The deadline for Sandton to object to Sloan’s discharge in In re Stephen William

       10 Sloan (Case No. 20-10809) pursuant to 11 U.S.C. § 727 and to object to the dischargeability of certain

       11 debts in said case pursuant to 11 U.S.C. § 523 shall be extended to August 31, 2021;

       12                    11.       Sandton shall be granted standing to pursue avoidance actions under 11 U.SC. §

       13 546 in In re Stephen William Sloan (Case No. 20-10809) effective April 1, 2021;

       14                    12.       To avoid contested confirmation hearings, the existing Chapter 11 Plans of

       15 reorganization for 4-S and Sloan shall be amended to include treatment of Sandton which is consistent

       16 with the foregoing;

       17                    13.       The Court shall enter an Order approving this Stipulation and shall retain

       18 jurisdiction to enforce or interpret same in the event of a dispute;

       19                    14.       Sloan’s wife, Patti Marie Harrill-Sloan, shall separately execute a Spousal

       20 Consent to the entry of Sloan into this Stipulation; and

       21                    15.       This Stipulation is the product of negotiation and preparation by and among each

       22 party and their respective attorneys; therefore, the parties acknowledge and agree that this Stipulation

       23 shall not be deemed prepared or drafted by one party or another and should be construed and interpreted

       24 accordingly.

       25 Understood and agreed:

       26 Dated: December 8, 2020

       27                                                    _____/s/ Stephen William Sloan_______
                                                                 Debtor Stephen William Sloan
       28

            {8643/002/01179048.DOCX}                               3
                                       STIPULATION REGARDING MOTIONS FOR RELIEF FROM STAY
Filed 12/08/20                                        Case 20-10800                                 Doc 344


        1

        2 Dated: December 7, 2020                         Debtor 4-S RANCH PARTNERS, LLC,
                                                           a Delaware limited liability company
        3

        4                                                 _____/s/ Stephen William Sloan_______
                                                                   Stephen William Sloan
        5                                                   Its: Sole Manager and Sole Member
        6
            Dated: December 7, 2020                       Creditor SANDTON CREDIT SOLUTIONS
        7                                                           MASTER FUND IV, LP

        8
                                                          __________/s/ Robert Rice____________
        9
                                                                        Robert Rice
       10                                                       Its: Authorized Signatory

       11
            Approved as to form:
       12
            Dated: December 8, 2020                                 FEAR WADDELL PC
       13

       14

       15                                                 By:_______/s/Peter L. Fear_____________
                                                                       Peter L. Fear
       16                                                           Gabriel J. Waddell
                                                                       Peter A. Sauer
       17                                                           Attorneys for Debtor
       18                                                       STEPHEN WILLIAM SLOAN

       19 Dated: December 8, 2020                             MACDONALD FERNANDEZ LLP
       20

       21

       22                                                 By:_______/s/ Alexander K. Lee_________
                                                                   Reno F.R. Fernandez III
       23                                                            Alexander K. Lee
                                                                   Attorneys for Debtor
       24                                                     4-S RANCH PARTNERS, LLC,
                                                            a Delaware limited liability company
       25

       26

       27

       28

            {8643/002/01179048.DOCX}                           4
                                       STIPULATION REGARDING MOTIONS FOR RELIEF FROM STAY
Filed 12/08/20                                        Case 20-10800                                      Doc 344


        1

        2

        3 Dated: December 8, 2020                                  WANGER JONES HELSLEY PC

        4

        5
                                                          By:_______/s/ Kurt F. Vote__________________
        6                                                                Kurt F. Vote
                                                                       Steven K. Vote
        7                                                          Attorneys for Creditor
        8                                                    SANDTON CREDIT SOLUTIONS
                                                                  MASTER FUND IV, LP
        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

            {8643/002/01179048.DOCX}                           5
                                       STIPULATION REGARDING MOTIONS FOR RELIEF FROM STAY
